 1                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8

 9

10
                                UNITED STATES DISTRICT COURT
11                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
12

13   ABDIQAFAR WAGAFE, et al., on behalf             No. 2:17-CV-00094-RAJ
     of themselves and others similarly situated,
14                                                   [PROPOSED] ORDER GRANTING
                           Plaintiffs,               STIPULATED MOTION TO SET
15                                                   BRIEFING SCHEDULE ON
            v.                                       DISCOVERY DISPUTES
16
     DONALD TRUMP, President of the                  NOTE ON MOTION CALENDAR:
17   United States; et al.,                          December 11, 2018
18                         Defendants.
19

20          THE COURT, having considered the parties’ Stipulated Motion to Set Briefing Schedule
21   on Discovery Disputes (the “Stipulated Motion”) and being fully advised, now hereby
22          ORDERS that the Stipulated Motion is hereby GRANTED; and further
23          ORDERS the following briefing schedule and page limits:
24            Plaintiffs’ Motion to Compel (18 pages)                 Due January 3, 2019
25            Defendants’ Joint Opposition to Plaintiffs’ Motion to   Due January 17, 2019
              Compel and Motion for Protective Order (24 pages)
26

      CERTIFICATE OF SERVICE – 1                                            Perkins Coie LLP
      No. 2:17-cv-00097-RAJ                                           1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
                                                                           Fax: 206.359.9000
 1
                   Plaintiffs’ Joint Reply in Support of Motion to Compel   Due January 31, 2019
 2                 and Opposition to Defendants’ Motion for Protective
                   Order (18 pages)
 3
                   Defendants’ Reply in Support of Motion for Protective    Due February 14, 2019
 4                 Order (12 pages)

 5

 6            Dated this the 3rd day of January, 2019.

 7

 8

 9
                                                             A
                                                             The Honorable Richard A. Jones
10                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

      [PROPOSED] ORDER GRANTING STIPULATED                                        Perkins Coie LLP
      MOTION TO SET BRIEFING SCHEDULE ON                                    1201 Third Avenue, Suite 4900
      DISCOVERY DISPUTES – 2                                                  Seattle, WA 98101-3099
      No. 2:17-cv-00097-RAJ                                                     Phone: 206.359.8000
     142287807.2                                                                 Fax: 206.359.9000
